Citation Nr: 1043902	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-36 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder with 
headaches.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1977. 
 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge 
in July 2009.  A transcript of the hearing is of record.  The 
case was previously before the Board in September 2009, when a 
decision was rendered.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2010, the 
Court vacated and remanded the case pursuant to a Joint Motion 
for Remand (Joint Motion) filed by the parties.  The appeal is 
once again before the Board.

As a procedural matter, the Board notes that the Veteran has 
submitted copies of private treatment records since the case was 
re-certified for appeal.  The Veteran has explicitly indicated he 
is waiving RO consideration of these documents.  Accordingly, the 
Board concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question. 


FINDING OF FACT

The Veteran's current epilepsy had its onset in service or is 
otherwise etiologically related to an injury that occurred during 
his active service.


CONCLUSION OF LAW

A seizure disorder with headaches was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

Service treatment records confirm that in July 1974, the Veteran 
fell off a Crash Crew truck and struck his head, while the truck 
was trying to negotiate a corner.  He suffered from a head 
laceration and contusion.  He was hospitalized for a day, and 
discharged with instructions to return to the Dispensary in 3 
days to have his sutures removed.  

The Veteran testified at his July 2009 BVA hearing that following 
this accident, he was involved in two incidents where he passed 
out behind the wheel.  He stated that one such incident occurred 
when he was driving a truck and another occurred while he was 
driving a 25-ton crane and he hit the top of the bridge.  See BVA 
July 2009 Hearing Transcript (T.) at 4.  He testified that there 
was no disciplinary action taken for either incident.  See T. at 
5.   

The Veteran testified that following his head injury, he suffered 
from slight headaches where he felt like his eyeballs were going 
to pop out.  He reported that his symptoms would then move to 
behind his forehead.  See T. at 9.  He additionally testified 
that from the time of his head injury in 1974 to the time he 
separated from service he would have trancelike episodes which he 
now believes were seizures.  See T. at 10.  He stated that his 
first post-service seizure had occurred in July 1980; however, he 
may have had an episode earlier but was unsure what seizures were 
at that time to identify them.  See T. at 6.  

Similar assertions were offered at a November 1981 RO hearing and 
August 1982 BVA hearing.  At his November 1981 RO hearing, the 
Veteran testified that following his accident he would suffer 
from headaches, about one a month, around his eyes and at the 
back of his head.  See RO November 1981 Hearing T. at 8.  He 
indicated that he did not really pay much attention to them and 
would self-medicate by taking aspirin.  See Id.  He testified 
that just prior to his first post-service seizure in July 1980, 
he experienced a similar headache as he had described occurring 
in service. See T. at 9.  He indicated that between 1977 and 1980 
he suffered from headaches, where he felt his eyes were popping 
out, and would self-medicate with aspirin.  See T. at 20. 

He testified at his August 1982 BVA hearing that after his 1974 
head injury he suffered from recurring attacks where he would 
feel sick for a few minutes. See BVA August 1982 Hearing T. at 4-
7.  He indicated that he would feel confused and nauseated for a 
couple of minutes, approximately once a month.  See T. at 4.  He 
testified that after his accident he suffered from attacks where 
he was told he looked pale and flushed, but he did not seek 
treatment because he did not know how to explain his symptoms.  
See T. at 9.  He indicated that he did not suffer from any head 
injury prior to service.  See T. at 20. 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).  Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In terms of his present disability, the Board notes that the 
Veteran testified that he has not suffered from a seizure since 
the 1990's and he was not presently taking medication 
specifically for seizures.  He stated that he was medicated with 
Abilify for an unrelated schizophrenia disorder.  See BVA July 
2009 Hearing T. at 11.  However, a July 2009 private treatment 
report diagnosed him as having epilepsy.  The private treating 
physician noted that seizures could recur at any time in the 
future and were unpredictable.  As such, the evidence 
demonstrates the existence of a current disability (seizure 
disorder), meeting the first requirement for the establishment of 
service connection.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board acknowledges that the service treatment records confirm 
that the Veteran suffered a head injury in July 1974.  However, 
the available in-service records do not confirm or contradict the 
Veteran's recent July 2009 assertions that he had lost 
consciousness on two subsequent in-service incidents.  Although 
he denied suffering from fainting spells in a March 1976 report 
of medical history, the Veteran testified at his July 2009 BVA 
hearing that one of these incidents had occurred right before 
separation of service.  See BVA July 2009 Hearing T. at 5.  As 
such, this would have been after he completed this particular 
report of medical history.  The Board has considered that the 
Veteran failed to mention these incidents in prior testimony 
offered in November 1981 and August 1982.  Regardless, service 
treatment records confirm that he suffered an in-service injury 
to his head in July 1974.  His July 1977 separation examination 
noted a normal clinical evaluation of his head and neurologic 
function.  A July 1977 report of medical history is not of 
record.

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, there is no dispute that Veteran is competent to 
report symptoms of headaches, disorientation, nausea, and losing 
consciousness.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination 'medical in nature' and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.   See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
The Board also finds the Veteran's statements to be credible, as 
there is internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
regard, attention is given to a July 1980 hospitalization record, 
where he reflected that he had suffered from episodes of 
dizziness and numbness all over his body since service.  It 
appears that a reference to "1966" in the hospitalization 
report was a clerical error.  A report completed during this 
hospitalization noted that "apparently during his time in the 
service some 6 years ago there was some question of seizure 
activity, but [the Veteran] states he never went to see a doctor 
for this."  As such, when first treated post-service, the 
Veteran associated his complaints with his in-service injury.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  The 
Board finds it significant that these contentions of continuity 
of symptomatology since service were reported several months 
prior to the Veteran filing his first claim for VA benefits. 

Moreover, the undersigned found the Veteran's testimony of 
suffering a head injury in service and subsequent symptoms of 
experiencing trance-like episodes and recurring headaches to be 
genuine, credible, and consistent with the evidence of record.  
See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness); Jones v. Derwinski, 1 Vet. 
App. 210, 217 (1991) (finding that "the assessment of the 
credibility of the veteran's sworn testimony is a function for 
the BVA in the first instance"). 
 
In addition to being internally consistent, the Veteran's 
statements of continuity of symptomatology since service are also 
consistent with other evidence of record.  As previously 
mentioned, on admission to the emergency room in July 1980, the 
Veteran provided a history of questionable seizure activity in 
service.  Moreover, the Veteran credibly testified that although 
his first clinically documented post-service seizure had occurred 
in July 1980, he may have had an episode earlier but was unsure 
what seizures were at that time to identify them.  See BVA July 
2009 Hearing T. at 6.  

Significantly, the Board notes that various VA and private 
medical examiners have proffered opinions as to the etiology of 
the Veteran's seizure disorder.  

In November 2006, a VA examiner reviewed the Veteran's claim file 
and conducted a physical examination of the Veteran.  The 
examiner noted that the Veteran had sustained a minor head injury 
in service that produced no contusion of the brain.  He stated 
that thereafter, the Veteran had experienced a single febrile 
seizure in 1980 and that he had later experienced episodes, less 
than one per year that were unlike seizures and subsequently 
found to be manifestations of paranoid schizophrenia.  He 
determined that "the generalized tonic clonic seizure that 
occurred in 1980 has the cardinal features of a febrile seizure: 
a single episode (none before or since) that occurred in the 
setting of a high fever and was not associated with EEG 
abnormalities suggestive of a seizure disorder."  He concluded 
that the 1980 seizure "was not caused by, or a result of, the 
minor head injury that occurred in 1974."  In considering this 
opinion, the Board notes that the VA examiner did not take into 
account the Veteran's lay testimony that he was experiencing 
seizure symptomatology within one year of his discharge.  As 
such, this opinion is given little probative weight. 

A November 2005 private physician conducted a physical 
examination of the Veteran and considered his history of 
sustaining a head injury while in service.  The private physician 
stated that "it is possible that [the Veteran] could have 
developed post traumatic seizures at that time."  Another 
November 2005 letter from this private physician noted that 
"[the Veteran] states that he had head injury while in the 
service 1976-1977.  Subsequently, he had seizures.  Head trauma 
could have been the cause for seizures."  A March 2006 letter 
from this private physician noted similar conclusions.  These 
speculative opinions cannot be used to establish the Veteran's 
claim.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure 
was insufficient to establish service connection).  

On the other hand, an April 1981 VA examiner considered the 
Veteran's military and medical history.  A neurological 
examination revealed normal results. However, the VA examiner 
opined, "residuals of head injury with post concussion headaches 
and probable post traumatic seizures.  There is a reasonable 
medical probability that the seizures are the result of the head 
injury he sustained in the service."  The VA examiner considered 
the Veteran complaints of continuous headaches since active duty 
service.  The Veteran reported that "I've had them since my 
accident in the service and they last 2 to 4 hours.  The pain 
goes through my head all the way to the back and it is a dull 
aching pain.  It feels like my eyeballs will pop out."  The 
Board acknowledges that the VA examiner did not clearly indicate 
a rationale for this opinion. 

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claim for a 
seizure disorder with headaches is granted. 


ORDER

Service connection for a seizure disorder with headaches is 
granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


